Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109132238, filed on 09/18/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Endo et al. (US 2010/0079161). (“Endo”).
5.	Regarding claim 1, Endo teaches An open architecture for a wafer automatic testing system [Figures 1-22, Abstract, an open architecture for a wafer automatic testing system is taught], comprising: a wafer auto prober including a lifter and a fixture frame [Figures 1-4, a wafer auto prober including a lifter 32 and a fixture frame 35, 42 is shown]; a pogo-pin interface module disposed on the fixture frame [Figures 1-4, a pogo-pin interface module 51 is disposed on the fixture frame 35, 42] ; and at least one instrument chassis disposed on the fixture frame and above the pogo-pin interface module, the at least one instrument chassis being electrically connected to the pogo-pin interface module [Figures 1-4, the instrument chassis 12 is disposed on the fixture frame 35, 42 and above the pogo-pin interface module 51, the instrument chassis 12 is electrically connected to the pogo-pin interface module 51, see P(0042)].
6.	Regarding claim 2, Endo teaches wherein the pogo-pin interface module and the at least one instrument chassis each include at least one adaptor bracket connected to the fixture frame [Figures 1-4, the pogo-pin interface module 51 and the instrument chassis 12 each include adaptor bracket/connector].
7.	Regarding claim 3, Endo teaches An open architecture for a wafer automatic testing system [Figures 1-22, Abstract, an open architecture for a wafer automatic testing system is taught], comprising: a wafer auto prober including a lifter and a fixture frame [Figures 1-4, a wafer auto prober including a lifter 32 and a fixture frame 35, 42 is shown]; a support device including a space on a bottom and a support member above the space, the support device being disposed on the fixture frame [Figures 1-4, a support device 54 is shown including a space and a support member 54 itself above the space]; a pogo-pin interface module disposed in the space of the support device [Figures 1-4, a pogo-pin interface module 51 (51a) is disposed in the space]; and at least one instrument chassis disposed on a top of the support member, the at least one instrument chassis being electrically connected to the pogo-pin interface module [Figures 1-4, the instrument chassis 12 is disposed on the fixture frame 35, 42 and above the pogo-pin interface module 51, the instrument chassis 12 is electrically connected to the pogo-pin interface module 51, see P(0042)].
8.	Regarding claim 4, Endo teaches further comprising a plurality of instrument chassis and at least one power distribution unit chassis on the support member, the instrument chassis being electrically connected to the at least one power distribution unit chassis [Figures 1-4, P(0080) teaches a power distribution/supply unit].
9.	Regarding claim 5, Endo teaches further comprising a dividing member in the space of the support device [Figures 1-4, a dividing member is taught].
10.	Regarding claim 8, Endo teaches further comprising a baffle plate at a front end of 10the support device [Figures 1-4, a baffle plate is taught].
11.	Regarding claim 9, Endo teaches further comprising a pogo-pin tower integrally disposed on a bottom of the pogo-pin interface module or assembled onto the bottom of the pogo-pin interface module [Figures 1-4, a pogo-pin tower 54 is taught].
12.	Regarding claim 10, Endo teaches wherein an orientation of the at least one instrument chassis is horizontal, vertical, inclined or a predetermined direction other than the horizontal, vertical, and the inclined orientations [Figures 1-4, the orientation of the instrument chassis 12 is shown].

Allowable Subject Matter
10.	Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 6-7 states:
6. The open architecture of claim 5, further comprising a cable slot in the dividing member.  
7. The open architecture of claim 3, further comprising a cable tube clamp at a rear end of the support device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868